Citation Nr: 1414992	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  10-44 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 2007 to August 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 


FINDING OF FACT

The Veteran's degenerative disc disease of the low back had its onset in service.


CONCLUSION OF LAW

The criteria for service connection for degenerative disc disease of the low back have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that service connection is warranted for low back disability because the disorder had its onset during service.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a) (2013).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and degree of his recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  


Multiple medical examiners have diagnosed the Veteran with degenerative disc disease of the low back both during and after service.  There is a question, however, as to whether the Veteran's condition existed prior to his entrance onto active duty.  

Governing law provides that every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities or disorders noted at the time of examination, acceptance, and enrollment into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that (1) an injury or disease existed before acceptance and enrollment into service (2) and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).

Before the presumption of soundness can be applied, there must be evidence that a disability or injury, which was not noted on entrance into service, manifested or was incurred in service.  See Gilbert v. Shinseki, 26 Vet. App. 48, 52 (2012).  Where there is evidence showing that a disorder manifested or was incurred in service, and the disorder is not noted on the Veteran's entrance examination report, the presumption of soundness operates to shield the Veteran from any finding that the unnoted disease or injury preexisted service unless there is clear and unmistakable evidence that the disease or injury existed before entrance and acceptance into service and that the injury or disease was not aggravated by such service  Id.; Horn v. Shinseki, 25 Vet. App. 231, 235 (2012).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Smith v. Shinseki, 24 Vet. App. 40, 45 (2010).

Here, the Veteran was diagnosed with degenerative disc disease of the low back during service in July 2007.  Further, this disability was not noted on his August 2006 entrance examination report.   Thus, the presumption of soundness attaches.

In addressing whether the presumption of soundness has been rebutted, the Board concludes that the record does not contain clear and unmistakable evidence that the Veteran's degenerative disc disease of the low back pre-existed service.  

A December 2008 VA medical examination report shows a diagnosis of degenerative disc disease of the low back.  The examiner opined that the condition existed prior to service.  However, the report also states that the date of onset was July 2007.  The Veteran has stated that he experienced no symptoms or pain from his degenerative disc disease of the low back prior to service and has experienced pain and limited motion ever since.  The Veteran is competent and credible to report on onset ongoing nature of his painful symptoms.  Service treatment records indicate that the Veteran suffered a back injury while on active duty in June 2007.  A July 2007 medical examination noted that the injury was incurred in the line of duty and worsened with basic training.  Service personnel records from July 2007 also note that the back injury is considered to have been incurred in the line of duty.  

Ultimately, while there is evidence of record that the Veteran's condition may have existed prior to service, that evidence does not rise to the "clear and unmistakable" threshold that would be required in order to rebut the presumption of soundness.  Moreover, in a February 2009 addendum, the examiner opined that there was no clear and unmistakable evidence that the Veteran's degenerative disc disease of the low back was aggravated in service, which reflects that the second prong was also not rebutted.  As the Veteran is presumed to have been sound upon entry, was diagnosed with degenerative disc disease of the low back during service and has had recurrent symptoms ever since, the Board finds that the criteria for service connection for degenerative disc disease of the low back have been met.


ORDER

Service connection for degenerative disc disease of the low back is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


